On application of the petitioner, Claude Allen Kimbell, filed August 15, 1932, this court, acting by the then Chief Justice, E.F. Lester, issued its alternative writ of habeas corpus, directing that Claude Allen Kimbell be brought before the Supreme Court, and the sheriff of Oklahoma county, custodian of said Claude Allen Kimbell, now show cause why he should not be discharged from custody.
The only response to that writ is a penciled notation on the alternative writ signed by the respondent, Stanley Rogers, stating that Claude Allen Kimbell was brought before the court.
No other response has been made, and the petitioner has filed his brief, which reasonably supports the allegations of the petition and the allegation that he is illegally restrained of his liberty.
In the absence of showing to this court further that the said Claude Allen Kimbell is held in legal custody, it is the order of this court that the writ be made absolute and the said Claude Allen Kimbell be permanently discharged from the custody of the said sheriff.